Citation Nr: 1728596	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  17-02 899	)	DATE
	)
	)


THE ISSUE

Whether a September 1957 Board of Veterans' Appeals (Board) decision that denied service connection for a right leg disability should be revised or reversed on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Felicia Pasculli, Attorney


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The moving party in this case is a Veteran who served on active duty from October 1954 to October 1956.

In a September 1957 decision, the Board denied service connection for a disability of the right leg.  The Veteran, through his representative, has moved the Board to revise or reverse this decision on the basis that the decision was clearly and unmistakably erroneous.  

In a decision issued on April 19, 2017, the Board denied the Veteran's Motion for revision or reversal of the September 1957 Board decision that denied service connection for a right leg disability on the basis of clear and unmistakable error.  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).    

In August 2016, the Veteran's attorney requested a copy of the Veteran's claims folder under the Freedom of Information Act (FOIA).  According to August 2016 correspondence, the Board provided the Veteran's attorney with a copy of the entire claims file on a compact disk that month.  

In correspondence dated April 11, 2017, and received at the Board on April 18, 2017, the Veteran's attorney wrote, "Based on the fact that I just received the entire claims file from the BVA after submitting the appeal and needed time to review the documents with the claimant, I am requesting thirty-days (30) days in which to submit additional evidence regarding the [CUE] claim."  

The April 2017 extension request was constructively of record, but had not yet been added to the Veteran's electronic claims file, at the time the Board issued its April 19, 2017 decision.  Thus, the Board did not fulfill the extension request prior to issuing its decision, and that resulted in a due process violation.  

To resolve this due process violation, the April 19, 2017 Board decision addressing the Veteran's Motion for revision or reversal of the September 1957 Board decision that denied service connection for a right leg disability on the basis of CUE must be vacated.  

Accordingly, the April 19, 2017 Board decision vacated.  



	                        ____________________________________________
	MICHAEL A. PAPPAS
	Veterans Law Judge, Board of Veterans' Appeals


